DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, claims 1-9 and 17-19, in the reply filed on 10/15/20 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “engagement mechanism such that” in claim 1 and “engagement mechanism is configured to” in claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said first and second arms being independently drivable with a movement component along” while claim 2 recites “first and second linear motors for linearly driving the first and second arms”.  Since claim 2 recites linear motors, which are not linked to the movement component, then it is unclear as to what the movement component is.  Additionally, it is unclear if claim 2 requires the “movement component” and the linear motor. For the purpose of this examination, “movement component” will be interpreted as a linear motor or any equivalent thereof.  Note that claim 19
Claim limitations “engagement mechanism such that” and “engagement mechanism is configured to” of claims 1 and 19 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is insufficient disclosure of the corresponding structure for performing the entire claimed function; i.e. the disclosure does not state what the engagement mechanism is.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of this examination, “engagement mechanism” will be interpreted as being a hinge or any equivalent thereof.
Claim 6 recites “an arm”.  It is unclear if this arm is the same as that in claim 1 or not.  For the purpose of this examination, this limitation will be interpreted as being the same. 
Claim 17 recites “first and second actuators, for respectively driving the first and second arms along the first axis”.  Since claim 1 recites “a movement component”, which is not linked to the first and second actuators, it is unclear if claim 17 requires the “movement component” and first and second actuators. For the purpose of this examination, “movement component” will be interpreted as being the first and second actuators or any equivalent thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 17-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Frasch et al. (US 2006/0060631 A1).
Regarding claim 1, Frasch discloses: 
A positioning table [motion control device (100); figures 1 and 4] for use in semiconductor equipment, comprising: 
first and second arms [moveable drive members (not shown); 0027], each of said first and second arms being independently drivable with a movement component [servomotors (160)] along a direction parallel to a first axis [first axis (148)]; and 
a stage [platform (146)], engaged with both the first and second arms; 
wherein the stage engages with each of the first and second arms via a respective engagement mechanism [drive links (168) and pivot links (172)] such that the stage is movable both linearly in a direction parallel to the first axis, and rotatably about a rotary axis being substantially orthogonal to the first axis [0028].
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above or below, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; e.g. rotational and linear movements.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 2, Frasch discloses: 
first and second linear motors [servomotors (160)] for linearly driving the first and second arms respectively; 
wherein each engagement mechanism is configured to permit rotation of the stage relative to a respective linear motor in a such a way that a point A of the stage will move along the first axis (Y) as: Y-A = theta * R, where theta is an angle of rotation of the stage about the rotary axis in radians and R is a distance between a center of the engagement mechanism and point A [0028].
Regarding claims 3-5, these claims are directed to functional language and thus addressed in the rejection of claim 1. 
Regarding claim 17, Frasch discloses: 
comprising first and second actuators [servomotors (160)], for respectively driving the first and second arms along the first axis.
Regarding claim 18, Frasch discloses: 
A wire bonder comprising the positioning table of claim 1 [see above], and a bondhead [wire bonder head (10)] mounted on the stage of the table [see figure 4].
Regarding claim 19, Frasch discloses: 
A wire bonder [apparatus shown in figures 1 and 4] comprising: 
first and second arms [moveable drive members (not shown); 0027], each of said first and second arms being independently drivable with a movement component [servomotors (160)] along a direction parallel to a first axis [first axis (148)]; and 
a stage [platform (146)], engaged with both the first and second arms;
[drive links (168) and pivot links (172)] such that the stage is movable both linearly in a direction parallel to the first axis, and rotatably about a rotary axis being substantially orthogonal to the first axis [0028].

Allowable Subject Matter
Claim 6 is rejected but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112 rejections are overcome.  Note that claims 10-12 would also be rejoined since claim 8, which depends from 6, is generic to both species.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735